DETAILED ACTION	
Response to Amendment
The amendment and corresponding arguments filed on 11/3/2020 have been entered.  Claims 1, 6 and 9 have been amended.  No claims have been cancelled.  Claims 14-16 have been added.  Claims 1-16 are currently pending in this application, with claims 1, 6 and 9 being independent.  This Action is made FINAL.

	
Information Disclosure Statement
The information disclosure statements submitted on 1/19/2020 has been considered by the Examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US PG Publication 2019/0297542), in view of Agiwal, et al (US PG Publication 2018/0083688), hereafter Agiwal.

	Regarding claim 1, Tang teaches a system information transmission method, comprising: 
receiving, by a first network node, at least one type of system information (SI) from a second network node, wherein the at least one type of SI comprises first SI
([0098] and Fig. 2 - At 230, the target network device sends system information to be used by the terminal to the source network device. 
 [0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device);  
receiving, by the first network node, a request message from a terminal device, wherein the request message is used to request the first SI
([0005] - A terminal requests for system information to be used by the terminal from a network device via a dedicated control signaling
[0007] - The network device is a source network device accessed by the terminal, that a terminal requests for system information to be used by the terminal from a network device via a dedicated control signaling); and
sending, by the first network node, the first SI to the terminal device based on the request message and the at least one type of SI
([0007] – The terminal requests for the system information from the source network device via the dedicated control signaling.  The terminal receives the system information includes: the terminal receives system information, forwarded by the source network device, of a target network device).  
Tang does not teach
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture, 
wherein the DU hosts Radio Link Control (RLC), Media Access Control (MAC), and physical layer (PHY),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol.
In the same field of endeavor, Agiwal teaches the limitations not taught by Tang, including
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture
([0155] - Centralized deployment consist of CU, DU, and TRPs (Transmission Reception Point) nodes.  One of possible type of mobility procedure due to this split architecture is intra CU - inter DU handover.  In this case there will be no change in CU entity but handover can occur between two DU entities serving same CU node), 

([0017] - In one option, the RLC/MAC/PHY functions/layers are located in the DU),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol
([0017] - In one option, PDCP layer/functions are located in the CU
[0161] - The UE 102 sends the SN status report (e.g., PDCP SN status) if the SN status report is configured by the RRC.  The network (i.e. NB/CU 103) indicates whether the UE 102 needs to send the SN status report configured by the RRC or not
[0348] - The CU 103 sends a signaling message i.e. RRC message including the target TRP-Id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Agiwal’s teaching of the split radio architecture, for the benefit of providing a method and apparatus for user plane operation in a wireless communication system (see [0019]).

 

Tang further teaches
wherein the sending, by the first network node, the first SI to the terminal device based on the request message and the at least one type of SI comprises:
determining, by the first network node, the first SI based on the request message and the at least one type of SI
([0097] - The source network device may send the type and/or identifier of the system information to be used by the terminal and carried in the measurement report to the target network device via the request information based on the measurement report sent by the terminal);  and 
sending, by the first network node, the first SI to the terminal device
([0100] - At 240, the source network device sends the system information to be used by the terminal to the terminal). 
 
Regarding claim 5, Tang, in view of Agiwal, teaches the method according to claim 2.
Tang further teaches 
wherein the sending, by the first network node, the first SI to the terminal device based on the request message and the at least one type of SI comprises:
sending, by the first network node, the request message to the second network node
([0028] - When the terminal is handed over from the second network device to the first (target) network device, the terminal requests the system information of the first network device by sending the dedicated control signaling to the second (source) network device.  Herein, what transferred by the second (source) network device to the first (target) network device may be the identifier (of system information – see [0027]), to be used by the terminal, of the system information
(The terminal sends request via dedicated signaling to the second/source network device, which transfers the request that includes the identifier of system information indicated in [0027] to the target/first network device));  
receiving, by the first network node, instruction information from the second network node
([0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device
[0194] – The source network device is configured to receive the system information sent by the target network device, the system information being determined by the network device based on the identifier of the system information); 
determining, by the first network node, the first SI based on the at least one type of SI and the instruction information
[0194] – The source network device is configured to receive the system information sent by the target network device, the system information being determined by the network device based on the identifier of the system information; and the first sending module is specifically configured to: send the system information to the terminal); and
sending, by the first network node, the first SI to the terminal device
([0100] - At 240, the source network device sends the system information to be used by the terminal to the terminal). 
 
Regarding claim 9, Tang teaches a system information transmission apparatus, comprising: 
a receiver, the receiver configured to:
receive at least one type of system information (SI) from a second network node, wherein the at least one type of SI comprises first SI
([0098] and Fig. 2 - At 230, the target network device sends system information to be used by the terminal to the source network device. 
 [0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device); and
receive a request message from a terminal device, wherein the request 
message is used to request the first SI
([0005] - A terminal requests for system information to be used by the terminal from a network device via a dedicated control signaling
[0007] - The network device is a source network device accessed by the terminal, that a terminal requests for system information to be used by the terminal from a network device via a dedicated control signaling); and
a transmitter, the transmitter configured to send the first SI to the terminal device based on the request message and the at least one type of SI that are received by the receiver
([0007] – The terminal requests for the system information from the source network device via the dedicated control signaling.  The terminal receives the system information includes: the terminal receives system information, forwarded by the source network device, of a target network device).
Tang does not teach
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture, 
wherein the DU hosts Radio Link Control (RLC), Media Access Control (MAC), and physical layer (PHY),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol.
In the same field of endeavor, Agiwal teaches the limitations not taught by Tang, including
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture
([0155] - Centralized deployment consist of CU, DU, and TRPs (Transmission Reception Point) nodes.  One of possible type of mobility procedure due to this split architecture is intra CU - inter DU handover.  In this case there will be no change in CU entity but handover can occur between two DU entities serving same CU node), 
wherein the DU hosts Radio Link Control (RLC), Media Access Control (MAC), and physical layer (PHY)
([0017] - In one option, the RLC/MAC/PHY functions/layers are located in the DU),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol
([0017] - In one option, PDCP layer/functions are located in the CU
[0161] - The UE 102 sends the SN status report (e.g., PDCP SN status) if the SN status report is configured by the RRC.  The network (i.e. NB/CU 103) indicates whether the UE 102 needs to send the SN status report configured by the RRC or not
[0348] - The CU 103 sends a signaling message i.e. RRC message including the target TRP-Id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Agiwal’s teaching of the split radio architecture, for the benefit 

 	Regarding claim 10, Tang, in view of Agiwal, teaches the apparatus according to claim 9.
Tang further teaches
wherein the apparatus further comprises 
at least one processor
([0051] – Network device includes processor);
the at least one processor is configured to 
determine the first SI based on the request message and the at least one type of SI
([0097] - The source network device may send the type and/or identifier of the system information to be used by the terminal and carried in the measurement report to the target network device via the request information based on the measurement report sent by the terminal); and
the transmitter is configured to send the first SI to the terminal device
([0100] - At 240, the source network device sends the system information to be used by the terminal to the terminal). 

Regarding claim 13, Tang, in view of Agiwal, teaches the apparatus according to claim 10.
Tang further teaches

the transmitter is further configured to send the request message to the second network node
([0028] - When the terminal is handed over from the second network device to the first (target) network device, the terminal requests the system information of the first network device by sending the dedicated control signaling to the second (source) network device.  Herein, what transferred by the second (source) network device to the first (target) network device may be the identifier (of system information – see [0027]), to be used by the terminal, of the system information
(The terminal sends request via dedicated signaling to the second/source network device, which transfers the request that includes the identifier of system information indicated in [0027] to the target/first network device)); 
the receiver is further configured to receive instruction information from the second network node
([0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device
[0194] – The source network device is configured to receive the system information sent by the target network device, the system information being determined by the network device based on the identifier of the system information); 
the at least one processor is further configured to determine the first SI based on the at least one type of SI and the instruction information
([0194] – The source network device is configured to receive the system information sent by the target network device, the system information being determined by the network device based on the identifier of the system information; and the first sending module is specifically configured to: send the system information to the terminal); and
the transmitter is further configured to send the first SI to the terminal device
([0100] - At 240, the source network device sends the system information to be used by the terminal to the terminal).

Regarding claim 14, Tang, in view of Agiwal, teaches the method according to claim 1.
Agiwal further teaches
wherein:
the CU further hosts Service Data Adaptation Protocol (SDAP)
([0361] - The mapping of the QoS flow to the DRB is done in the CU/NB 103 node within the SDAP (Service Data Adaptation Protocol) layer).


Regarding claim 16, Tang, in view of Agiwal, teaches the apparatus according to claim 9.
Agiwal further teaches
wherein:
the CU further hosts Service Data Adaptation Protocol (SDAP)
([0361] - The mapping of the QoS flow to the DRB is done in the CU/NB 103 node within the SDAP (Service Data Adaptation Protocol) layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Agiwal’s teaching of the split radio architecture, for the benefit of providing a method and apparatus for user plane operation in a wireless communication system (see [0019]).


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Agiwal, and further in view of Pan, et al (US PG Publication 2020/0022067), hereafter Pan.

Regarding claim 3, Tang, in view of Agiwal, teaches the method according to claim 2.
Tang further teaches 
wherein the request message is a radio resource control (RRC) message
([0118] - The terminal may send the connection re-establishment request message to the network device so as to request the system information,
[0119] - The connection re-establishment request message may be an RRC connection re-establishment request message and may further be a dedicated control signaling).
 Tang, in view of Agiwal, does not teach
wherein the receiving, by the first network node,  a request message from a terminal device comprises:
receiving, by the first network node, the request message from the terminal device through a first channel; and 
determining, by the first network node based on the first channel and a preset mapping relationship, that the request message is used to request the first SI, wherein the mapping relationship comprises a correspondence between the first channel and the first SI.

wherein the receiving, by the first network node,  a request message from a terminal device comprises:
receiving, by the first network node, the request message from the terminal device through a first channel
([0215] - The gNB knows the priority order of the jointly encoded SIBs either by default or by the SIB request messages from a WTRU); and 
determining, by the first network node based on the first channel and a preset mapping relationship, that the request message is used to request the first SI, wherein the mapping relationship comprises a correspondence between the first channel and the first SI
([0215] - The gNB maps the SIBs to the input bit channels of multiple Polar codes.  The gNB determines encoded SIBs by the SIB request messages from a WTRU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Pan’s teaching of mapping a channel to system information that is requested by a WTRU device over the channel for the benefit of the gNB node knowing encoded SIBs by the SIB request messages from a WTRU device (see [0215]).


Tang further teaches
wherein the request message is a radio resource control (RRC) message
([0118] - The terminal may send the connection re-establishment request message to the network device so as to request the system information,
[0119] - The connection re-establishment request message may be an RRC 
connection re-establishment request message and may further be a dedicated control signaling).
	Tang, in view of Agiwal, does not teach
the receiver is configured to receive the request message from the terminal 
device through a first channel; and
the at least one processor is further configured to determine, based on the first 
channel and a preset mapping relationship, that the request message is used to request the first SI, wherein the mapping relationship comprises a correspondence between the first channel and the first SI.
	In the same field of endeavor, Pan teaches the limitations not taught by Tang, in view of Agiwal, including
the receiver is configured to receive the request message from the terminal 
device through a first channel
([0215] - The gNB knows the priority order of the jointly encoded SIBs either by default or by the SIB request messages from a WTRU); and
the at least one processor is further configured to determine, based on the first 

([0215] - The gNB maps the SIBs to the input bit channels of multiple Polar codes.  The gNB determines encoded SIBs by the SIB request messages from a WTRU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Pan’s teaching of mapping a channel to system information that is requested by a WTRU device over the channel for the benefit of the gNB node knowing encoded SIBs by the SIB request messages from a WTRU device (see [0215]).
 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Agiwal, and further in view of Cho, et al (US PG Publication 2008/0137637), hereafter Cho.

Regarding claim 4, Tang, in view of Agiwal, teaches the method according to claim 2.
Tang, in view of Agiwal, does not teach
	wherein the method further comprises:

wherein the transmission parameter comprises at least one of
a transmission type,
a transmission moment, 
a transmission period, or 
a quantity of transmission times; and
wherein the sending, by the first network node, the first SI to the terminal device based on the request message and the at least one type of SI comprises: 
determining, by the first network node, the first SI and a transmission parameter of the first SI based on the request message, the at least one type of SI, and the transmission parameter of each of the at least one type of SI; and
sending, by the first network node, the first SI to the terminal device based on the transmission parameter of the first SI.
	
In the same field of endeavor, Cho teaches the limitations not taught by Tang, in view of Agiwal, including
	
	wherein the method further comprises:
receiving, by the first network node, a transmission parameter of each of the at least one type of SI from the second network node
([0029] - (a) setting up a call between the radio network controller and the Node B to receive system information and scheduling information for a system information update from the radio network controller
[0062] - If the Node B receives the system information update request message from the RNC in step S202, it renews system information for every SFN (System Frame Number)),
wherein the transmission parameter comprises at least one of
a transmission type,
a transmission moment
([0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and then sends it to the UE at the corresponding SFN), 
a transmission period
([0029] - The scheduling information), or 
a quantity of transmission times; and
wherein the sending, by the first network node, the first SI to the terminal device based on the request message and the at least one type of SI comprises: 
determining, by the first network node, the first SI and a transmission parameter of the first SI based on the request message, the at least one type of SI, and the transmission parameter of each of the at least one type of SI
([0048] - Scheduling information of system information which is included in a system information update request message sent to a Node B is as follows
[0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and the corresponding SFN);
and
sending, by the first network node, the first SI to the terminal device based on the transmission parameter of the first SI
([0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and then sends it to the UE at the corresponding SFN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Cho’s teaching of a UE/terminal receiving system information from a RNC node via a Node B, based on scheduling information received by the Node B from the RNC for the benefit of preventing a user equipment from being placed in an out of service state caused by sending to the user equipment the broadcast channel protocol data unit encoded by using wrong scheduling information transmitted to the base station (Node B) via a system information update request message (see [0026]).

Regarding claim 12, Tang, in view of Agiwal, teaches the apparatus according to claim 10.
Tang, in view of Agiwal, does not teach
wherein: 
the receiver is further configured to receive a transmission parameter of each of the at least one type of SI from the second network node, 
wherein the transmission parameter comprises at least one of
a transmission type,
a transmission moment, 
a transmission period, or
a quantity of transmission times; and
the at least one processor is further configured to determine the first SI and a transmission parameter of the first SI based on the request message, the at least one type of SI, and the transmission parameter of each of the at least one type of SI; and
the transmitter is configured to send the first SI to the terminal device based on the transmission parameter of the first SI.
In the same field of endeavor, Cho teaches the limitations not taught by Tang, in view of Agiwal, including
wherein: 

([0029] - (a) setting up a call between the radio network controller and the Node B to receive system information and scheduling information for a system information update from the radio network controller
[0062] - If the Node B receives the system information update request message from the RNC in step S202, it renews system information for every SFN (System Frame Number)), 
wherein the transmission parameter comprises at least one of
a transmission type,
a transmission moment
([0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and then sends it to the UE at the corresponding SFN), 
a transmission period
([0029] - The scheduling information), or
a quantity of transmission times; and
the at least one processor is further configured to determine the first SI and a transmission parameter of the first SI based on the request message, the at least one type of SI, and the transmission parameter of each of the at least one type of SI
([0048] - Scheduling information of system information which is included in a system information update request message sent to a Node B is as follows
[0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and the corresponding SFN); and
the transmitter is configured to send the first SI to the terminal device based on the transmission parameter of the first SI
([0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and then sends it to the UE at the corresponding SFN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Cho’s teaching of a UE/terminal receiving system information from a RNC node via a Node B, based on scheduling information received by the Node B from the RNC for the benefit of preventing a user equipment from being placed in an out of service state caused by sending to the user equipment the broadcast channel protocol data unit encoded by using wrong scheduling information transmitted to the base station (Node B) via a system information update request message (see [0026]).

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Agiwal, and further in view of Sheng (US PG Publication 2018/0092027).
Regarding claim 6, Tang, in view of Agiwal, teaches a system information transmission method comprising:
generating, by a second network node, at least one type of system information (SI), wherein the at least one type of SI comprises first SI
([0084] - The identifier of the system information may be generated by the network device (The network device may further be the target network device – see [0122])
[0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device).
	Tang does not teach
before a first network node receives a request message that is sent by a terminal device and that is used to request the first SI, sending, by the second network node, the at least one type of SI to the first network node.
In the same field of endeavor, Sheng teaches the limitations not taught by Tang, including
before a first network node receives a request message that is sent by a terminal device and that is used to request the first SI, sending, by the second network node, the at least one type of SI to the first network node
([0278] - The message 5-3-1 may indicate that the 
UE-to-Network Relay (UTNR) node 24 is capable of and ready for relaying 
SIB18/SIB19 information (received from base station node in [0275]).  As a general example, message 5-3-1 may even include SIB18/SSIB19 information, and thereby indicate that the UTNR is ready to transmit system information necessary for the remote/evolved remote UE 26, if requested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Sheng’s teaching of receiving system information at a relay node from a base station node before request from a UE for the benefit of requesting, transmitting, and using system information (SI) in wireless communications (see [0002]).
Tang, in view of Sheng, does not teach
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture, 
wherein the DU hosts Radio Link Control (RLC), Media Access Control (MAC), and physical layer (PHY),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol.
In the same field of endeavor, Agiwal teaches the limitations not taught by Tang, in view of Sheng, including
wherein the first network node is a distributed unit (DU) and the second network node is a centralized unit (CU) in a CU-DU split radio access network architecture
([0155] - Centralized deployment consist of CU, DU, and TRPs (Transmission Reception Point) nodes.  One of possible type of mobility procedure due to this split architecture is intra CU - inter DU handover.  In this case there will be no change in CU entity but handover can occur between two DU entities serving same CU node), 
wherein the DU hosts Radio Link Control (RLC), Media Access Control (MAC), and physical layer (PHY)
([0017] - In one option, the RLC/MAC/PHY functions/layers are located in the DU),
and 
wherein the CU hosts radio resource control (RRC) and Packet Data Convergence Protocol
([0017] - In one option, PDCP layer/functions are located in the CU
[0161] - The UE 102 sends the SN status report (e.g., PDCP SN status) if the SN status report is configured by the RRC.  The network (i.e. NB/CU 103) indicates whether the UE 102 needs to send the SN status report configured by the RRC or not
[0348] - The CU 103 sends a signaling message i.e. RRC message including the target TRP-Id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Sheng, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Agiwal’s teaching of the split radio 


Regarding claim 8, Tang, in view of Sheng, and further in view of Agiwal, teaches the method according to claim 6.
Tang further teaches wherein the method further comprises: 
receiving, by the second network node, the request message sent by the first network node
(([0028] - When the terminal is handed over from the second network device to the first (target) network device, the terminal requests the system information of the first network device by sending the dedicated control signaling to the second (source) network device.  Herein, what transferred by the second (source) network device to the first (target) network device may be the identifier (of system information – see [0027]), to be used by the terminal, of the system information
(The terminal sends request via dedicated signaling to the second/source network device, which transfers the request that includes the identifier of system information indicated in [0027] to the target/first network device)); and
sending, by the second network node, instruction information to the first network node based on the request message, wherein the instruction information is used to instruct the first network node to send the first SI
([0099] - Specifically, the target network device may determine the system information to be used by the terminal based on the type and/or identifier of the system information sent by the source network device
[0194] – The source network device is configured to receive the system information sent by the target network device, the system information being determined by the network device based on the identifier of the system information; and the first sending module is specifically configured to: send the system information to the terminal).

Regarding claim 15, Tang, in view of Sheng, and further in view of Agiwal, teaches the method according to claim 6.
Agiwal further teaches
wherein:
the CU further hosts Service Data Adaptation Protocol (SDAP)
([0361] - The mapping of the QoS flow to the DRB is done in the CU/NB 103 node within the SDAP (Service Data Adaptation Protocol) layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Sheng, and further in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Agiwal’s teaching of the split radio architecture, for the benefit of providing a method and apparatus for user plane operation in a wireless communication system (see [0019]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Sheng, and further in view of Agiwal, and further in view of Cho.

Regarding claim 7, Tang, in view of Sheng, and further in view of Agiwal, teaches the method according to claim 6.
Tang, in view of Sheng, and further in view of Agiwal, does not teach
wherein the method further comprises: 
sending, by the second network node, a transmission parameter of each of the at least one type of SI to the first network node, wherein the transmission 
parameter comprises at least one of
a transmission type, 
a transmission moment,
a transmission period, or 
a quantity of transmission times.
	In the same field of endeavor, Cho teaches the limitations not taught by Tang, in view of Sheng, and further in view of Agiwal, including
wherein the method further comprises: 
sending, by the second network node, a transmission parameter of each of the at least one type of SI to the first network node
([0029] - (a) setting up a call between the radio network controller and the Node B to receive system information and scheduling information for a system information update from the radio network controller
[0062] - If the Node B receives the system information update request message from the RNC in step S202, it renews system information for every SFN (System Frame Number)), 
wherein the transmission 
parameter comprises at least one of
a transmission type, 
a transmission moment
([0053] - The Node B encodes each BCH PDU including system information by using the above-mentioned information and then sends it to the UE at the corresponding SFN),
a transmission period
([0029] - The scheduling information), or 
a quantity of transmission times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, in view of Sheng, and further in view of Agiwal, which includes a terminal receiving a type of system information from a target network node via a source network node, to include Cho’s teaching of a UE/terminal receiving system information from a RNC node via a Node B, based on scheduling information received by the Node B from the RNC for the benefit of preventing a user equipment from being placed in an out of service state caused by sending to the user equipment the broadcast channel protocol data unit encoded by using wrong scheduling information base station (Node B) via a system information update request message (see [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly, et al (US PG Publication 2017/0359840), hereafter Ly, teaches a two-stage chirp signal transmission in user equipment centric mobility (UECM).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.









/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641